DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant elected, without traverse, SEQ ID NO: 1, subcutaneous, once a day, 500 g, and a pharmaceutical vehicle as the species in the reply filed on August 6, 2020 is acknowledged.
Priority
	The present application is a 371 (National Stage) of PCT/US2017/049460 filed August 30, 2017 which claims the benefit of 62/383,334 filed September 2, 2016.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 15, 2021 is being considered by the examiner.
 Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Warning
Applicant is advised that should claims 59 and 60 be found allowable, claims 89 and 90 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same 
Maintained Objection
Claim Objections
Claim 55 is objected to because of the following informalities: “(i.e. region)” is unnecessary.  Appropriate correction is required.
Arguments and Response
Applicant’s arguments directed to the objection to claim 55 were considered but are not persuasive for the following reasons.
	Applicant neglected to address the objection in the response received February 19, 2021.
	Applicant’s arguments are not convincing since applicant neglected to address the objection in the response received February 19, 2021.  
Sequence Interpretation
	The Office interprets claims comprising SEQ ID NOs: in the following manner: “comprising a sequence of SEQ ID NO: 1” requires only a 2mer of SEQ ID NO: 1, “comprising the sequence of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 with any N-/C-terminal additions or any 5’/3’ additions, “consisting of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 and the same length as SEQ ID NO: 1, and “selected from the group consisting of SEQ ID NOs: 1, 2, and 3” requires the full-length sequence with 100% identity to SEQ ID NOs: 1, 2, or 3 and the same length as SEQ ID NOs: 1, 2, or 3.


Withdrawn Rejection
The rejection of claim 57 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention regarding the scope (e.g. open, closed, etc.) of the sequences is withdrawn in view of the amendment received February 19, 2021. 
Maintained Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 55, 57, 59-62, 67, and 89-92 are rejected under 35 U.S.C. 103 as being unpatentable over Demopulos et al. U.S. Patent Application Publication 2004/0072809 published April 15, 2004 and Soares U.S. Patent Application Publication 2014/0329752 published November 6, 2014.
For present claims 55, 57, 59-62, 67, and 89-92, Demopulos et al. teach methods of administering CGRP receptor antagonists via intraocular application at 1-1000 nM for glaucoma (please refer to the entire specification particularly the abstract; paragraphs 3, 15-17, 19-21, 25, 28, 30, 33, 38, 51, 62, 90; Table 8). Demopulos et al. also teach subcutaneous administration (please refer to the entire specification particularly paragraphs 15, 20, 21).
However, Demopulos et al. do not specifically teach the CGRP receptor antagonists as claimed.
For present claims 55, 57, 59-62, 67, and 89-92, Soares teaches methods of administering CGRP receptor antagonists including SEQ ID NO: 1 (i.e. 100% identity and same length as present SEQ ID NO: 1) at pharmaceutically effective amounts including 0.000001-100 mg/kg,  0.001-100 mg, or up to 1000 mg subcutaneously and daily to treat a condition associated with aberrant levels of CGRP (please refer to the entire specification particularly the abstract; paragraphs 4, 13-82, 86, 87, 90, 92, 146, 148, 155, 158-177; Table 1; claims).
The claims would have been obvious because the substitution of one known element (e.g. genus of CGRP receptor antagonists) for another (e.g. species of CGRP receptor antagonist of SEQ ID NO: 1) would have yielded predictable results (e.g. treating glaucoma) to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Arguments and Response
Applicants’ arguments directed to the rejection under 35 USC 103 (a) as being unpatentable over Demopulos et al. and Soares for claims 55, 57, 59-62, 67, and 89-92 were considered but are not persuasive for the following reasons.
	Applicants contend that Demopulos et al. only teaches methods of perioperatively inhibiting inflammation, inhibiting pain, effecting mydriasis, and/or decreasing intraocular pressure during an ophthalmologic procedure comprising continuously irrigating ocular tissue with a solution comprising at least a first and second agents in a liquid irrigation carrier (i.e. treating glaucoma is not taught) and the CGRP receptor antagonists are part of a laundry list disclosure of potential reagents. Applicants also contend that there is no motivation to make a solution that contains a CGRP receptor antagonist for treating glaucoma.
	Applicants’ arguments are not convincing since the teachings of Demopulos et al. and Soares render the methods of the instant claims prima facie obvious. The present claims are broadly drawn to “treating glaucoma in a patient” (e.g. no specific time for administration, no specific length of treatment, no specific property of glaucoma treated, etc.). Thus, administering a CGRP receptor antagonist at any time to a patient with glaucoma reads on the present claims. In addition, Demopulos et al. teaches reducing intraocular pressure (see the abstract; paragraphs 9, 13, 15, 20, 24, 27-31, and 36) which occurs during glaucoma as evidenced by applicant’s disclosure (see paragraphs 14, 18, 81, 83, 146, and 250) and reducing inflammation (see the abstract; paragraphs 13, 15, 20, 24, 28-30, 36, 51, and 62) which occurs during glaucoma (see Russo et al., 2016, Retinal ganglion cell death in glaucoma: Exploring the role of neuroinflammation, European Journal of Pharmacology, 787: 134-142). Demopulos et al. specifically teaches CGRP receptor antagonists in a separate section of the specification (see paragraph 62).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the claims would have been obvious because the substitution of one known element (e.g. genus of CGRP receptor antagonists) for another (e.g. species of CGRP receptor antagonist of SEQ ID NO: 1) would have yielded predictable results (e.g. treating glaucoma) to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claims 55, 57, 59-62, 67, and 89-92 are rejected under 35 U.S.C. 103 as being unpatentable over Demopulos et al. U.S. Patent Application Publication 2004/0072809 published April 15, 2004 and Soares WO 2013/112912 published August 1, 2013.
For present claims 55, 57, 59-62, 67, and 89-92, Demopulos et al. teach methods of administering CGRP receptor antagonists via intraocular application at 1-1000 nM for glaucoma (please refer to the entire specification particularly the abstract; paragraphs 3, 15-17, 19-21, 25, 28, 30, 33, 38, 51, 62, 90; Table 8). Demopulos et al. also teach subcutaneous administration (please refer to the entire specification particularly paragraphs 15, 20, 21).
However, Demopulos et al. do not specifically teach the CGRP receptor antagonists as claimed.
For present claims 55, 57, 59-62, 67, and 89-92, Soares teaches methods of administering CGRP receptor antagonists including SEQ ID NO: 1 (i.e. 100% identity and same length as present SEQ ID NO: 1) at pharmaceutically effective amounts including 0.000001-100 mg/kg,  0.001-100 mg, or up to 1000 mg subcutaneously to treat a condition associated with aberrant levels of CGRP (please refer to the entire specification particularly the abstract; paragraphs 11-50, 57, 58, 60, 61, 63, 102-103, 111-140; Table 1; claims).
The claims would have been obvious because the substitution of one known element (e.g. genus of CGRP receptor antagonists) for another (e.g. species of CGRP receptor antagonist of SEQ ID NO: 1) would have yielded predictable results (e.g. treating glaucoma) to one of ordinary skill in the art at the time of the invention. The claims would have been obvious because a particular known technique (e.g. determining how often to administer a therapeutic) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Arguments and Response
Applicants’ arguments directed to the rejection under 35 USC 103 (a) as being unpatentable over Demopulos et al. and Soares for claims 55, 57, 59-62, 67, and 89-92 were considered but are not persuasive for the following reasons.
	Applicants contend that Demopulos et al. only teaches methods of perioperatively inhibiting inflammation, inhibiting pain, effecting mydriasis, and/or decreasing intraocular pressure during an ophthalmologic procedure comprising continuously irrigating ocular tissue with a solution comprising at least a first and second agents in a liquid irrigation carrier (i.e. treating glaucoma is not taught) and the CGRP receptor antagonists are part of a laundry list disclosure of potential reagents. Applicants also contend that there is no motivation to make a solution that contains a CGRP receptor antagonist for treating glaucoma.
	Applicants’ arguments are not convincing since the teachings of Demopulos et al. and Soares render the method of the instant claims prima facie obvious. The present claims are broadly drawn to “treating glaucoma in a patient” (e.g. no specific time for administration, no specific length of treatment, no specific property of glaucoma treated, etc.). Thus, administering a CGRP receptor antagonist at any time to a patient with glaucoma reads on the present claims. In addition, Demopulos et al. teaches reducing intraocular pressure (see the abstract; paragraphs 9, 13, 15, 20, 24, 27-31, and 36) which occurs during glaucoma as evidenced by applicant’s disclosure (see paragraphs 14, 18, 81, 83, 146, and 250) and reducing inflammation (see the abstract; paragraphs 13, 15, 20, 24, 28-30, 36, 51, and 62) which occurs during glaucoma (see Russo et al., 2016, Retinal ganglion cell death in glaucoma: Exploring the role of neuroinflammation, European Journal of Pharmacology, 787: 134-142). Demopulos et al. specifically teaches CGRP receptor antagonists in a separate section of the specification (see paragraph 62).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the claims would have been obvious because the substitution of one known element (e.g. genus of CGRP receptor antagonists) for another (e.g. species of CGRP receptor antagonist of SEQ ID NO: 1) would have yielded predictable results (e.g. treating glaucoma) to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Emerick, 2008, Migraines in the Presence of Glaucoma, Glaucoma Today, 21-23.
Oksala et al., 1988, Effects of Calcitonin Gene-Related Peptide in the Eye, Investigative Ophthalmology & Visual Science, 29(7): 1006-1011.
Krootila et al., 1991, Intraocular and Cardiovascular Effects of Calcitonin Gene-Related Peptide (CGRP)-I and II in the Rabbit, Investigative Ophthalmology & Visual Science, 32(12): 3084-3090.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER D STEELE whose telephone number is (571)272-5538.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMBER D STEELE/Primary Examiner, Art Unit 1658